Exhibit 10.1
 
Administrative Services Agreement
Amendment No. 1


This Amendment dated April 30, 2010 to the Administrative Services Agreement
(the “Agreement”) originally dated March 1, 2010 by and between B Green
Innovations, Inc., a New Jersey corporation (“B Green”) and iVoice, Inc.., a New
Jersey corporation (the “Company”).


WHEREAS, the parties have agreed to amend this Agreement.


NOW THEREFORE, in consideration of the foregoing premises and the respective
promises and agreements of the parties set forth herein, the parties hereto
agree as follows:


1.  
The Term as defined in Section 2.1 of this Agreement shall be amended to
commence on January 1, 2010.



2.  
Section 3 of the Agreement shall be deleted and amended with the following
language:



“In consideration for the Services, the Company shall pay B Green a monthly fee
of Five Thousand Dollars ($5,000) per month.  The Fees shall accrue and be
evidenced by a Convertible Promissory Note dated April 30, 2010 signed by the
Company in favor of B Green in the form as attached hereto.”


3.  
All other terms and conditions of the Agreement shall remain in full force and
effect.



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of date written below:




B Green Innovations,
Inc.                                                                     iVoice,
Inc..


By:___________________________________                                  By:_____________________________
Jerome
Mahoney                                                                           Jerome
Mahoney
President and Chief Executive
Officer                                        President and Chief Executive
Officer



